— In a negligence action to recover damages for personal injuries, etc., plaintiff appeals from so much of an order of the Supreme Court, Kings County *864(Clemente, J.), dated May 6, 1983, as denied her motion for a general preference. H Upon the consent of the defendants, order reversed, insofar as appealed from, without costs or disbursements, and motion granted. 11 By letter dated March 8,1984, the defendants have consented to a reversal and the granting of the motion for a general preference. Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.